Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 4/19/2019, in which, claims 1-16, 18, and 25-27 are pending. Claims 1, 14, and 27 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 4/19/2019 are accepted.

Specification
The disclosure filed on 4/19/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites “device third party device”. The scope of this element is unclear in the claims. Additionally, claim recites the limitation "the third party device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9, 12-16, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160164958 A1 (hereinafter ‘Sharon’) US 20140189808 A1 (hereinafter ‘Mahaffey’) in view of US 20040002878 A1 (hereinafter ‘Hinton’).

As regards claim 1, Sharan discloses (US 20160164958 A1) discloses: A user identification and personalization system for validating user identity based on identity-linked device information and providing a user identifier associated with the identity-linked device information for transaction personalization, wherein the user identification and personalization system comprises at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the at least one processor, cause the user identification and personalization system to (Sharan: Abstract, Fig. 1, ¶1, ¶15-¶18: i.e., identifying or authenticating the user responsive to scanning the coded image prior to delivering personalized content would therefore allow users to safely, quickly and easily access private or sensitive information through a scannable coded image): 
receive, via a carrier network, at the user identification and personalization system from a user device, an electronic 
the electronic data transmission comprising identity-linked device information, (Sharan: Figs. 1-6, ¶¶20-21, ¶33-¶36)
the carrier network comprising at least a carrier device, the carrier device configured to inject the electronic data transmission with identity-linked device information…, (Sharan: Figs. 1-6, ¶¶20-21, ¶28, ¶33-¶36, i.e., the device identity information such as phone number, MAC address, or unique fingerprint is inserted and carried in the network transmission protocol between the device and the system in order to identify the user’s device. Note: Per Applicant’s disclosure ¶0057, the ‘carrier device’ may be the user phone’s SIM module) 
Although Sharan explicitly discloses the user ID and device ID informations such as phone numbers, MAC address etc are communicated over a network using cellular network protocol, thus implicitly disclosing ‘via a header enriching process’ as recited in the claims. However, Sharan does not explicitly disclose the process.
In analogous art, Mahaffey (US 20140189808 A1) teaches sharing device identifier via a header enrichment process (Mahaffey: ¶56, ¶89), thus teaching: via a header enriching process.

Sharan et al combination further discloses: wherein the electronic data transmission is indicative of prior execution, by the user device identified by the identity-linked device information, of an access link having been detected and decoded from a decodable visual representation and having caused the user device to execute the access link; (Sharan: Figs. 1-6, ¶3, ¶¶20-21, ¶33-¶36, i.e., decoding the QR code with a URL link)
determine a user identifier based on the identity-linked device information; and (Sharan: Figs. 1-6, ¶3, ¶¶20-21, ¶28, ¶33-¶37)
Sharon et al do not but in analogous art, Hinton (US 20040002878 A1) teaches: transmit, to the user device, an authentication indication comprising at least the user identifier, the authentication indication configured to cause the user device to forward the user identifier to a service provider device. (Hinton: Fig. 4, ¶56-¶57, i.e., the authentication service provider sends the user authentication 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sharon et al to include user browser receiving user authentication token from an authentication provider wherein the user browser is redirected to provide the token to a service provider as taught by Hinton with the motivation to provide user authentication in a distributed system to allow user a signle sign on access to multiple systems (Hinton: ¶15)

Claims 14 and 27 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Sharan et al combination discloses the user identification and personalization system of claim 1, wherein the computer-coded instructions further cause the user identification and personalization system to: receive, from the service provider device, a user information query comprising at least the user identifier; (Sharon: Fig. 6, step 608, ¶51-¶55)
retrieve, from a user information repository, stored user information associated with the user identifier; and (Sharon: Fig. 6, steps 610, ¶51-¶55)


Claim 15 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Sharan et al combination discloses the user identification and personalization system of claim 1, wherein the computer-coded instructions further cause the user identification and personalization system to: transmit, to at least one external information system, at least one external information request; (Sharon: Fig. 6, steps 610, ¶51-¶55)
receive external user information from the at least one external information system in response to the at least one external information request; and (Sharon: Fig. 6, steps 612, ¶51-¶55)
transmit, to the service provider device, user information comprising at least a portion of the external user information. (Sharon: Fig. 6, steps 614, ¶51-¶55)

Claim 16 recites substantially the same features recited in claim 3 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Sharan et al combination discloses the user identification and personalization system of claim 1, wherein the authentication indication comprises a redirect link comprising the user identifier, the redirect link configured to cause the user device to transmit the user identifier to the service provider device. (Hinton: Fig. 4, ¶56-¶57, i.e., the authentication service provider sends the user authentication token to the user browser redirecting the browser to provide the token to the service provider to access the service)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sharon et al to include user browser receiving user authentication token from an authentication provider wherein the user browser is redirected to provide the token to a service provider as taught by Hinton with the motivation to provide user authentication in a distributed system to allow user a signle sign on access to multiple systems (Hinton: ¶15)

As regards claim 9, Sharon et al combination discloses the user identification and personalization system of claim 1, 
cause rendering, by the service provider device, of the decodable visual representation; (Sharon: ¶38-¶39, i.e., pre-authentication of the user/device wherein the request for authentication is in scannable code and requires further authentication of the user)
receive, from the service provider device, a verification request comprising the user identifier, wherein the verification request is received in response to scanning, by the user device, of the decodable visual representation; and (Sharon: ¶32-¶43, verification module performing the verification)
transmit, to the service provider device, user information representing a verification message in response to the verification request, wherein the verification message causes the service provider device to continue the login process. 
 
As regards claim 12, Sharon et al combination discloses the user identification and personalization system of claim 1, wherein the electronic data transmission further comprises a source identifier, and wherein the computer-coded instructions are further configured to cause the user identification and personalization system to: authenticate the identity-linked device information matches the source identifier. (Sharon: Abstract, ¶35-¶36, i.e., authenticating the user device)

Claim 25 recites substantially the same features recited in claim 12 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 13, Sharon et al combination discloses the user identification and personalization system of claim 1, wherein the identity-linked device information comprises a mobile telephone number in a plaintext format or a hashed format. (Sharon: Abstract, ¶28, ¶35-¶36, i.e., authenticating the user device wherein the device ID is a phone number)

Claim 26 recites substantially the same features recited in claim 13 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Mahaffey in view of Hinton in view of US 20150149307 A1 (hereinafter ‘Hars’).

As regards claim 5, Sharon et al combination discloses the user identification and personalization system of claim 1, wherein the computer-coded instructions configured are further configured to cause the user identification and personalization system to: retrieve a request-related device location associated with the user device; (Sharon: ¶43, i.e., the retrieval of location info from the user device)
However, Sharon et al do not but in analogous art, Hars (US 20150149307 A1) teaches: identify a decodable location associated with the decodable visual representation; (Hars: ¶19, ¶48, i.e., encoding location information in the QR code)
determine whether the request-related device location is within a threshold distance from the decodable location; (Hars: ¶19, ¶48-¶54, i.e., checking threshold proximity between the device location and the location in the QR code) 

transmit the user information to the service provider device in response to a user information query. (Hars: ¶19, ¶48-¶54, i.e., checking threshold proximity between the device location and the location in the QR code and identifying the particular customer and transmitting the customer order to the kitchen i.e., service provider)
Before the effective filing date of the claimed invention, it would have been obvious to a skilled artisan to modify Sharon et al to include encoding location information in a QR code and to determine a threshold proximity of the user within the QR encoded service location as taught by Hars with the motivation to provide a custom tailored service to a user based on the location (Hars: Abstract)

Claim 18 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Mahaffey in view of Hinton in view of US 20140304157 A1 (hereinafter ‘Bach’).

As regards claim 10, Sharon et al combination discloses the user identification and personalization system of claim 1. However, Sharon et al do not but in analogous art, Bach (US 20140304157 A1) teaches: wherein the computer-coded instructions are further configured to cause the user identification and personalization system to: determine the identity-linked device information is associated with card information in an inactivated state; (Bach: ¶152-¶153, i.e., the smart-phone is linked with a card wherein the card is activated via the smart-phone) and cause the service provider device to activate the card information. (Bach: ¶152-¶153, i.e., the smart-phone is linked with a card wherein the card is activated via the smart-phone)
Before the effective filing date of the claimed invention, it would have been obvious to a skilled artisan to modify Sharon et al to include the card activation mechanism via a user’s smart phone device as taught by Bach with the motivation to prevent identity theft (Bach: ¶152-¶153)

claim 11, Sharon et al combination discloses the user identification and personalization system of claim 10, wherein the computer-coded instructions are further configured to cause the user identification and personalization system to: cause the service provider device to associate the card information with the identity- linked device information for use via a payment service. (Bach: ¶152-¶153, i.e., the smart-phone is linked with a card wherein the card is activated via the smart-phone and wherein the activated is allowed to be used one time at a particular merchant location)
Before the effective filing date of the claimed invention, it would have been obvious to a skilled artisan to modify Sharon et al to include the card activation mechanism via a user’s smart phone device as taught by Bach with the motivation to prevent identity theft (Bach: ¶152-¶153)


Claim Objections
Claim 6 is objected.  Claim recites allowable subject matter: “wherein the computer-coded instructions configured to retrieve a request-related device location associated with the user device cause the user identification and personalization system to: retrieve, from the user device, a known device indication indicative of whether the user device is communicable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432